Case: 15-10873      Document: 00513539837         Page: 1    Date Filed: 06/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 15-10873                          FILED
                                                                         June 8, 2016
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

              Plaintiff - Appellee

v.

ZACHARY MARSHALL ZIBA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:15-CR-9-1


Before REAVLEY, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed, supported clearly by the
law and evidence.
       Defendant Zachary Ziba caused the Southwest flight from Denver to
Dallas to divert and land at Amarillo. He refused to stay in his seat and obey
the instructions of the veteran flight attendant. He was belligerent, shouting
loudly with obscenity, and said people would be sorry and what the attendant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10873     Document: 00513539837        Page: 2   Date Filed: 06/08/2016



                                    No. 15-10873
reasonably understood to be threats to the safety of the aircraft and
passengers.
      Defendant was charged with the crime of intimidating a flight attendant
to interfere with the performance of the attendant’s duties.           49 U.S.C.A.
§ 46504. A jury found him guilty.
      Defendant’s defense is that he did not knowingly interfere or intend to
threaten. He argues that he was not guilty of either general or specific intent.
He relies on Elonis v. United States, 135 S. Ct. 2001 (2015) where the Court
required   specific   intent   to   transmit   in    interstate   commerce      “any
communication containing any threat … to injure the person of another.” The
mental state required there is not in the crime here. The Fifth Circuit has held
that Art. 46504 is a crime of general intent where conduct can prove guilt.
United States v. Hicks, 980 F.2d 963 (5th Cir. 1992). This defendant was well
aware of his conduct and talk, interfering with the crews and attendants and
requiring the flight to be diverted.
      AFFIRMED.




                                         2